         Case 2:19-cv-00008-SRW Document 54 Filed 09/27/19 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                    NORTHERN DIVISION


WALTER PETTAWAY
as administrator of the Estate
of Joseph Lee Pettaway, deceased,                                Civil Action
                      Plaintiffs,                               2:19-cv-0008
       versus                                               Jury Trial Demanded

NICHOLAS D. BARBER
and MICHAEL D. GREEN,
                      Defendants.



             MOTION FOR LEAVE TO SERVE A THIRD PARTY SUBPOENA
                    ON THE ALABAMA BUREAU OF INVESTIGATION

       Comes now plaintiff and moves for leave of court to issue and serve a third party subpoena
on the Alabama Bureau of Investigation (ABI), a non-party to this action, for their investigative
report and related materials concerning the facts and circumstances surrounding the July 8, 2018
death of plaintiff’s decedent, Joseph Lee Pettaway, which report and materials were provided to
the Montgomery County District Attorney prior to the presentation made to the December, 2018
convening of the Montgomery County Grand Jury, which thereafter returned a no-bill against the
policemen involved in Mr. Pettaway’s death.

       Good cause, as well as the interests of justice and the expeditious disposition of the
plaintiff’s claims herein, support the authorization of the issuance of the requested third-party
subpoena. In support of its issuance, plaintiff does show and represent as follows.

       1. Plaintiff is the Administrator of the Estate of Joseph Lee Pettaway, who died July 8,
2018, from a Montgomery Police Department (MPD) police dog attack. That attack resulted from
defendant MPD policemen’s release of a police dog with the intent and expectation that the dog



                                                                                               1
         Case 2:19-cv-00008-SRW Document 54 Filed 09/27/19 Page 2 of 7



would and did attack Mr. Pettaway, which attack resulted in the severance of Mr. Pettaway’s
femoral artery and his death shortly afterward from exsanguination or loss of blood.

        2. Plaintiff has extremely limited information, evidence, or access to either, concerning
the facts and circumstances relating to the release of this police dog or the defendants’ actions
taken prior to or after the release of the dog.

        3. Plaintiff’s lack of this information and evidence arises from the following facts and
circumstances:

                 a. The police dog’s attack on Mr. Pettaway and his resulting death occurred
                 in the early morning hours of July 8, 2018 at a vacant house located in a
                 residential section of west Montgomery.

                 b. The deceased, Mr. Pettaway, was one of a work crew that had been
                 working in the house previously that day and was alone in the house at the
                 time the police dog attacked him.

                 c. Defendant MPD policemen and the deceased Mr. Pettaway were the only
                 persons with direct first-hand detailed knowledge of the dog’s attack on Mr.
                 Pettaway and his ensuing death; the police defendants’ acts, omissions and
                 events which preceded their release of the dog; and those which followed
                 that release.

                 d. In the summer of 2018, prior to filing this civil action, plaintiff’s counsel
                 requested but was denied any information from the MPD about Mr.
                 Pettaway’s death, including the identities and the acts of the MPD
                 policemen involved in and the events leading to Mr. Pettaway’s death.

                 e. The reasons then given for the MPD’s refusal were (1) the alleged
                 possibility of a grand jury’s criminal indictment of the policemen involved
                 in Mr. Pettaway’s death and (2) the fact that the MPD had turned the
                 investigation of Mr. Pettaway’s death over to the Alabama Bureau of
                 Investigation (ABI) and that any of the information or evidence requested
                 would have to come from the ABI.

                 f. Thereafter, in July, 2018, the ABI also denied plaintiff’s requests for
                 information or evidence regarding their investigation of Mr. Pettaway’s
                 death, also citing the possibility of a Montgomery County grand jury’s
                 criminal indictment of the policemen involved which resulted in Mr.
                 Pettaway’s death.



                                                                                                    2
         Case 2:19-cv-00008-SRW Document 54 Filed 09/27/19 Page 3 of 7



              g. However, even after the case was presented to a December 2018
              Montgomery County Grand Jury and “no-billed,” the ABI thereafter has
              persisted and continued to deny the Administrator’s requests that the ABI
              voluntarily provide him with a copy of its investigative report despite the
              absence of any good or substantial reasons or bases for withholding the
              same from him.

              h. Counsel for MPD similarly denied similar requests by representing that,
              as improbable as it may seem, the Montgomery Police Department did not
              have a copy of the ABI report and further refusing to provide any
              information about the MPD policemen or their actions, including the
              identities of MPD policemen involved.

              i. This refusal to provide any information required plaintiff to move for an
              order from the Court requiring MPD to disclose the names of the two
              policemen defendants who released the dog to attack Mr. Pettway.

              j. This Court granted plaintiff’s motion (Doc. 19) after which defense
              counsel was ordered to identify and disclose Nicholas D. Barber and
              Michael D. Green as the subject policemen, after which Barber and Green
              were added as defendants. However, no other substantive information or
              evidence regarding the police dog attack was or has been since provided.

              k. Both defendants and the ABI have resisted all efforts or attempts to
              subpoena a copy of the ABI investigative report on Mr. Pettways’s death.

              l. Despite clear, detailed, advance warning, supported by legal authority
              provided to defense counsel, that the filing of a motion for summary
              judgment by defendants in these circumstances would violate Rule 11,
              F.R.C.P, counsel for defendants nevertheless filed such a motion, knowing
              and cynically relying on the fact that MPD and ABI were the only sources
              of information/evidence about the police dog attack and Mr. Pettaway’s
              death; and that plaintiff would likely be unable to provide any significant
              evidence in opposition to their motion for summary judgment filed, as it
              was, in violation of Rule 11, F.R.C.P.

       4. Accordingly, plaintiff has only extremely limited information/evidence and access to
the same about any of the MPD policemen’s actions that night or the circumstances and events
that led to Mr. Pettaway’s death and has no means of obtaining that information or evidence other
than through MPD and the ABI in discovery in this case.




                                                                                               3
         Case 2:19-cv-00008-SRW Document 54 Filed 09/27/19 Page 4 of 7



       5. Not only has plaintiff been hampered and obstructed by this lack of access to and lack
of any significant discovery in preparing his case, plaintiff is also unable to respond substantively
to defendants’ cynically ill-conceived and sanctionable motion for summary judgment (Doc. 42),
filed as it was, in violation of Rule 11, F.R.C.P.

       6. In this circumstance, two very basic, fundamental, well-settled judicial policies strongly
support the discovery sought herein from the non-party to this action, the ABI, through issuance a
third party subpoena to the ABI.

       7. First, the Supreme Court has long recognized that “the discovery provisions [of Rule 26,
F.R.C.P.] are to be applied as broadly and liberally as possible,” quoting Hickman v. Taylor, 329
U.S. at 506 (1947); and “the deposition-discovery rules are to be accorded a broad and liberal
treatment,” again quoting Hickman v. Taylor, 329 U.S. at 507.

       8. Applying that principle, the Eleventh Circuit held in Adkins v. Christie, 488 F.3d 1324,
1331 (11th Cir. 2007) that:

               district courts have broad discretion in fashioning discovery rulings [and]
               they are bound to adhere “to the liberal spirit of the [Federal] Rules.” (citing
               Burns v. Thiokol Chem. Corp., 483 F.2d 300, 305 (5th Cir.1973))

and this Court held in Davidson v. City of Opelika, 2015 U.S. Dist. LEXIS 61668, at *3-4 (M.D.
Ala. May 12, 2015) (Watkins, J.)

               [t]he federal discovery rules are to be construed broadly and liberally,
               Herbert v. Lando, 441 U.S. 153, 177, 99 S. Ct. 1635, 60 L. Ed. 2d 115
               (1979).
                                     *      *       *       *      *
               Based upon the liberal discovery rules and the exercise of its discretion, the
               court will issue the subpoena to permit Defendants to have access to the
               video.

       9. This broad and liberal construction of Rule 26, F.R.C.P., strongly supports and favors
authorization of the issuance of the subpoena sought by plaintiff herein. See case law authority
cited in Doc. 40-3 and Doc. 49, pp. 2-4.




                                                                                                   4
         Case 2:19-cv-00008-SRW Document 54 Filed 09/27/19 Page 5 of 7



       10. Second, in addition to this general broad and liberal standard that is to be applied to
discovery, all of the three specific factors cited in Rule 1 of the Federal Rules of Civil Procedure
upon which that broad and liberal construction is to be based all strongly favor the authorization
of the discovery sought by plaintiff herein. Specifically, see Rule 1, F.R.C.P., which provides:
               Rule 1. Scope and Purpose
               These rules govern the procedure in all civil actions and proceedings in the
               United States district courts, except as stated in Rule 81. They should be
               construed, administered, and employed by the court and the parties to secure
               the just, speedy, and inexpensive determination of every action and
               proceeding. (emphasis supplied)

       11. In applying Rule 1, the Court’s grant of this motion for leave to file the third party
subpoena will serve all three of the aims or guiding factors stated in Rule 1:

               (a) the just determination of this action,

               (b) the speedy determination of this action and

               (c) the inexpensive determination of this action.

(a) the just determination of this action

       12. Plaintiff’s complaint states, among other claims, a compelling claim that MPD police
used unwarranted and excessive force causing Mr. Pettaway’s death. However, absent access to
the ABI investigative report, including evidence and information regarding the acts and omissions
the MPD, plaintiff cannot respond to the currently pending motion for summary judgment.

       13. Dismissal of just claims because a plaintiff lacks access to the information necessary
to oppose the pending motion for summary judgment would be manifestly unjust.

       14. In similar circumstances, i.e., where in opposition to a motion for summary judgment,
plaintiff had not had the opportunity to conduct discovery to oppose it, the Eleventh Circuit has
repeatedly approved the grant of similar motions to conduct discovery prior to submission of the
motion for summary judgment. See case law authority cited in Doc. 40-3 and Doc. 49, pp. 2-4.




                                                                                                   5
         Case 2:19-cv-00008-SRW Document 54 Filed 09/27/19 Page 6 of 7



(b) the speedy determination of this action

       15. The longer the delay in the plaintiff’s being able to conduct discovery to obtain
information and evidence regarding the acts and omissions the MPD, the longer will be the delay
in the determination of this action.    The defendants’ refusals to allow discovery have already
resulted in a four month delay during which no discovery has been accomplished and no progress
in resolving this case has been made.

       16. There are no substantial reasons or justifications to further delay the discovery of the
ABI investigative report. Further delay in plaintiff access to the ABI report serves no legitimate
purpose in these circumstances, but only unnecessarily delays and interferes with the speedy
determination of this civil action.

(c) the inexpensive determination of this action

       17. Delay in production of these materials may also result in plaintiff being required to
obtain the same information contained in the ABI report through other, more expensive and
cumbersome means, including unnecessary depositions (or more lengthy depositions) and/or
through much more lengthy interrogatories and requests for production, etc. See also Hickman v.
Taylor, 329 U.S. at 505 (1947):
               It would be inconsistent with the liberal atmosphere surrounding these rules
               to insist that petitioner now go through the empty formality of pursuing the
               right procedural device only to reestablish precisely the same basic problem
               now confronting us.

       18. In addition, the subpoena herein sought will be served on a third party, the ABI, and
therefore absolutely no burden will be thereby imposed on defendants, i.e., the ABI’s compliance
with the subpoena will impose no burden on defendants.

       19. The grant of this motion is consistent with and the denial of this motion is inconsistent
with the well-established and consistently applied Hickman v. Taylor discovery standard: “the
discovery provisions [of Rule 26, F.R.C.P.] are to be applied as broadly and liberally as possible”
to “secure the just, speedy, and inexpensive determination of [this] action.”

       20. There are many substantial reasons for granting the motion and there exist no good,
bona fide, substantial reasons or bases for denying the motion.


                                                                                                  6
         Case 2:19-cv-00008-SRW Document 54 Filed 09/27/19 Page 7 of 7



       Wherefore these premises considered, plaintiff requests, without necessity of any further
advance notice to defendants, of an order authorizing the plaintiff to issue and serve a subpoena
duces tecum on the Alabama Bureau of Investigation for their investigative file and report and all
written or recorded materials generated or acquired in the course of their investigation of the the
police dog attack on plaintiff Joseph Lee Pettaway in July, 2018.



                                             /s/ Griffin Sikes, Jr.
                                             Griffin Sikes, Jr.
                                             Attorney for Plaintiff
                                             Post Office Box 11234
                                             Montgomery, Alabama 36111
                                             Phone: 334.233.4070
                                             E-mail: sikeslawyer@gmail.com

                                             /s/ H. E. Nix, Jr.
                                             H. E. Nix, Jr.
                                             Attorney for Plaintiff
                                             7515 Halcyon Pointe Drive
                                             Montgomery, AL 36117
                                             Phone: 334.279.7770
                                             E-mail: cnix@nixattorney.com


                                      Certificate of Service
       I hereby certify that a true and correct copy of the foregoing has been served on this 27 th
day of September, 2019, by electronic service on counsel of record as follows:
       Rebecca L. Chambliss, Esq., counsel for defendants at rchambliss@montgomeryal.gov

                                             /s/ Griffin Sikes, Jr.
                                             Of Counsel




                                                                                                 7
